Citation Nr: 1436446	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include multiple skin melanomas and actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from August 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for multiple skin melanomas.  Jurisdiction lies with the RO in St. Petersburg, Florida, where the Veteran currently resides.    

The issue was previously before the Board in June 2012 and was remanded for further development.  It has been returned to the Board for further appellate review.

The Board notes that at the time of the June 2012 Board remand, the issues of entitlement to service connection for bilateral hearing loss and tinnitus were before the Board, and were remanded for a VA examination.  However, prior to re-certification to the Board in February 2013, the Appeals Management Center (AMC), in a December 2012 rating decision, granted service connection for bilateral hearing loss and tinnitus.  While the issues of entitlement to service connection for bilateral hearing loss and tinnitus were included in the February 2013 re-certification to the Board, the granting of service connection for these issues was a complete grant of those benefits sought on appeal.  Therefore, these issues are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2012 remand, the Veteran was afforded a VA skin disease examination in July 2012.  The examiner diagnosed the Veteran with actinic keratosis of the skin, and stated that this condition could not be related to service without resorting to mere speculation.  However, the examiner did not indicate what additional evidence, if any, would be required to render such an etiological opinion, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Additionally, the examiner stated in his report that he reviewed the claims file, but did not find a diagnosis of melanoma or other skin cancer.  However, the examiner did not consider private treatment records dated from 2005 through 2007 from Dr. P.M. and Dermpath Diagnostics, which show various diagnoses of skin disorders, including multiple melanoma, actinic keratosis, melanoma in situ, basal cell carcinoma, and squamous cell carcinoma in situ.  Because the July 2012 VA examination did not provide an adequate rationale and did not consider relevant diagnoses in the record, it is inadequate, and a remand for a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The claims file also indicates that the Veteran has been receiving treatment from the VA Bay Pines Health Care System.  The most recent VA treatment records contained in the claims file date back to June 2012.  Updated VA treatment records, from June 2012 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Bay Pines Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2012 to the present.
	
2.  Schedule the Veteran for a VA dermatology examination to ascertain the nature and etiology of his skin disorder, to include multiple skin melanomas and actinic keratosis.  The claims folder, as well as any records contained in Virtual VA and VBMS, should be made available to the examiner for review prior to completion of the examination.  The examiner is asked to perform all necessary tests and studies.  The examiner is asked to address the following:

a)  The examiner is asked to identify all skin disorders.  The examiner must specifically consider and address the Veteran's diagnoses of skin disorders in the claims file, to include diagnoses of multiple melanoma, melanoma in situ, basal cell carcinoma, squamous cell carcinoma in situ, and actinic keratosis, contained in private medical records from Dr. P.M. and Dermpath Diagnostics, dated from 2005 through 2007. 

b)  For each identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin disorder is related to service, to include exposure to sun and/or herbicide exposure.

The examiner should provide a complete explanation for all conclusions reached, based on examination findings, records contained in the claims file, and medical principals.  In addition, the examiner must discuss the Veteran's lay statements regarding the nature and onset of his disability, including in service exposure, as part of his rationale.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

